Citation Nr: 1404036	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right sided lumbosacral facet joint pain.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active military service from January 1983 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2010 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In November 2010, the Board remanded this matter for additional medical inquiry.  After completion of the inquiry, the Board denied the Veteran's claim for increased rating in January 2012.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In response, in a May 2013 decision, the Court set aside the Board's January 2012 decision, and remanded the claim for additional consideration.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  


REMAND

A remand is warranted for a new VA compensation examination of the Veteran's service-connected lower back disability.  The most recent VA examination was conducted approximately three years ago, in February 2011.  A statement the Veteran submitted in September 2011 indicates that his back disorder may have worsened since then.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, as the Court indicated in its May 2013 decision, additional assessment is warranted into the degree of functional loss and limitation the Veteran experiences during flareups of his back disorder.  

Any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in July 2006.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records dating from July 6, 2006, to the present.  If no further treatment records exist, the claims file should be documented accordingly.

2.  After associating all outstanding records with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims file should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and should indicate whether there is any functional impairment due to pain, weakened movement, excess fatigability, and incoordination.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also indicate whether there are any objective neurological abnormalities associated with the service-connected back condition, to include but not limited to the lower extremities, the bowel, or the bladder.  If so, the examiner should include all relevant findings as to the severity of the associated abnormalities in the examination report.

Finally, as noted by the Court, assessment is necessary regarding functional loss and limitation of motion caused by the Veteran's flareups.  In interviewing and evaluating the Veteran, the examiner should determine the degree of limitation of motion the Veteran experiences during the flareups, and the extent of any additional functional loss he experiences during the flareups.  If the examiner finds that such cannot be accomplished without resorting to speculation, the examiner should so state and explain why.

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


